COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Benton and Overton


TYSON FOODS, INC.

v.          Record No. 2301-94-3           MEMORANDUM OPINION * BY
                                          JUDGE NELSON T. OVERTON
ANGELA GLADWELL                               OCTOBER 31, 1995


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION

              (Thomas G. Bell, Jr; Timberlake, Smith, Thomas &
              Moses, on brief), for appellant.
              (Roger A. Ritchie; Roger Ritchie & Partners, P.L.C.,
              on brief), for appellee.



     The sole issue on this appeal is whether the Workers'

Compensation Commission erred in finding that Angela Gladwell's

bilateral carpal tunnel syndrome qualifies as a compensable

occupational disease within the meaning of "disease" under the

Workers' Compensation Act ("the Act").    Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     Gladwell worked for Tyson Foods on an assembly line lifting

bags of chicken into boxes and then lifting the boxes onto a set

of rollers.    She performed these duties on a rotating basis from

the end of August, 1993, to the middle of October, 1993, when she

was left at that position all day every day.    Gladwell developed

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
pain, numbness, and swelling in her wrists.    On October 19, she

was diagnosed with acute carpal tunnel syndrome, resulting from

the repetitive work on the poultry line.    The employer concedes

that credible evidence exists to support the commission's

conclusion that Gladwell's carpal tunnel syndrome was caused by

her employment.   Tyson only questions whether the disorder is a

disease under the occupational disease provisions of the Virginia

Workers' Compensation Act.
     We recently held in Perdue Farms, Inc. v. McCutchan, 21 Va.

App. 65, 69, 461 S.E.2d 431, 433 (1995), that the general medical

definition of carpal tunnel syndrome places it within the

definition of disease set forth in Piedmont Mfg. Co. v. East, 17
Va. App. 499, 503, 438 S.E.2d 769, 772 (1993).    Similar to facts

of the Perdue case, Gladwell's condition did not present as an

obvious, sudden, mechanical or structural change in her body.

Based upon our holding in Perdue, we conclude that credible

evidence supports the commission's finding that Gladwell's carpal

tunnel syndrome is a condition characterized as a "disease"

within the meaning of the Act.

     Accordingly, we affirm the commission's decision.
                                           Affirmed.




                                 2